Citation Nr: 0503334	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-37 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to the assignment of a higher-and separate-
disability evaluation for gastroesophageal reflux disease 
(GERD), initially evaluated with ulcer disease and hiatal 
hernia, as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active military duty from June 1980 to July 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The RO received a statement from the veteran in April 2003.  
It appears that the veteran is claiming that clear and 
unmistakable error was committed in the September 2000 rating 
action that originally denied service connection for a 
gastric ulcer.  This is referred to the RO for clarification 
and appropriate action.

In a statement received in August 2003, the veteran also 
claimed increased ratings for his service-connected 
disabilities as well as, a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
This is referred to the RO for appropriate action. 


REMAND

A videoconference was held before the undersigned Veterans 
Law Judge in November 2004.  The veteran indicated that his 
symptoms had increased and requested another examination.  He 
also reported that an upper gastrointestinal series was 
conducted at the VA examination conducted in March 2004 at 
Fort Campbell.  That report is not contained in the claims 
folder.  

A review of the record shows that the VA examiner indicated 
that he was unable to find the May 2002 
esophagogastroduodenoscopy (EGD) report; however, that report 
is of record.  In this regard, the Board also notes that 
while the April 2002 Army hospital gastroenterology report 
indicated a large hiatal hernia, the May 2002 EGD report 
indicated that there was no evidence of a hiatal hernia.  
Further examination is needed.  

At the March 2004 VA examination, the veteran reported that 
he was scheduled for a repeat EGD in 4 weeks at the 
Blanchfield Army hospital.  These records would be beneficial 
in reviewing the veteran's claim.  

Accordingly, this case is REMANDED for the following action: 

1.  Furnish the veteran the appropriate 
release of information forms in order to 
obtain copies of all private and VA 
medical records pertaining to treatment 
for his gastrointestinal disorder, which 
have not been previously submitted.  The 
RO should then ask the doctors and 
hospitals listed by the veteran for the 
records identified by the veteran.  In 
particular, the RO should request copies 
of treatment records that date from 2003 
to present from Blanchfield Army hospital 
(specifically, EGD report done in 2004) 
and the upper GI series report performed 
at the examination conducted in March 
2004.  All records obtained should be 
associated with the claims folder.  

2.  The RO should schedule the veteran 
for a VA examination for the purpose of 
ascertaining the severity of his service-
connected gastrointestinal disorder.  The 
examiner is requested to report all 
symptomatology that can be attributed to 
the service-connected gastrointestinal 
disorder and provide the rationale for 
any opinion expressed.  The examiner 
should comment on whether there is 
evidence of dysphagia, pyrosis or 
regurgitation, accompanied by substernal 
or arm or shoulder pain, weight loss, or 
anemia.  The examiner, if possible, 
should also comment on the predominant 
gastrointestinal disorder (ulcer or 
hiatal hernia or GERD) that the veteran's 
current symptomatology stems from.  The 
veteran's claims folder should be made 
available to the examiner.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a NOD has been filed, remains 
denied, the appellant and representative 
should be furnished a and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




